Citation Nr: 1517258	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-29 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for residuals of Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2014).

The Veteran's service-connected  residuals of Hodgkin's lymphoma have been rated as noncompensable pursuant to 38 C.F.R. § 4.117, Diagnostic Code (DC) 7709.  Under those criteria, a 100 percent rating is warranted for Hodgkin's disease with active disease or during a treatment phase.  38 C.F.R. § 4.117, DC 7709 (2014).  A note details that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, anti-neoplastic chemotherapy or other therapeutic procedures. Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e) of this chapter.  If there has been no local recurrence or metastasis, the disability should be rated on residuals.  Id.

The Veteran maintains that separate compensable ratings are warranted for residuals of his service-connected Hodgkin's lymphoma.  

According to his October 2010 VA examination, the Veteran has a diagnosis of Hodgkin's lymphoma, in remission.  The date of his last chemotherapy was October 2008.  He had no recurrences since completion of chemotherapy.  He had no general symptoms, no bleeding tendency, no gastrointestinal symptoms, and no lymph node symptoms.  He had no signs of splenomegaly, hepatomegaly, bleeding, or anemia.  There were no signs of jaundice, or chloromas and no evidence of superior vena cava syndrome.  The VA examiner found no other significant residuals or complications, although the VA examiner did not specify what other residuals or complications had been ruled out.  The Veteran was noted to be currently employed, having missed no time from work during the previous 12 months.  

In his VA form 9 (Appeal to the Board of Veterans' Appeals), the Veteran asserts that the chemotherapy which treated his service-connected Hodgkin's lymphoma damaged the nerves in his feet, resulting in a tingling and itching sensation that disturbs his sleep.  Here, the Board notes that the Veteran, as a lay person, is competent to report observable symptomatology of an illness or injury, such as tingling sensations and sleep disturbances.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  A review of the Veteran's private oncology treatment records also note parasthesias following cessation of treatment.  Upon review of the record, the Board finds that these symptoms were not specifically addressed in the Veteran's October 2010 VA examination.  

In light of the above considerations, the Board concludes that an additional medical examination and opinion are required to determine the current severity of all residuals of the Veteran's service-connected Hodgkin's lymphoma, including residuals of the therapies used to treat the disease.  Specifically, the Board finds it necessary to obtain a current assessment of any neurological or nerve damage the Veteran may have sustained as a result of his undergoing chemotherapy treatments.  

Additionally, the requirement of a contemporaneous examination does not require a new examination based upon the mere passage of time in a service connection claim.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, given the Veteran's assertion that certain residuals of his Hodgkin's lymphoma were not properly evaluated, and considering that it has been roughly four and a half years since his previous VA examination, the Board finds that a remand is necessary so that a VA examination may be scheduled to assess the present state of the Veteran's bilateral residuals of Hodgkin's lymphoma.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of his residuals of Hodgkin's lymphoma.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner should conduct a physical examination of the Veteran and provide a complete and thorough report on the current status of the Veteran's Hodgkin's lymphoma residuals.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should also identify and describe the severity of all of the residuals of Hodgkin's lymphoma and of the radiation and chemotherapy used to treat it, including any nerve or neurological damage, such as parasthesias, that was sustained during treatment.  

The examiner should also provide an opinion about the impact, if any, of the Veteran's residuals of lymphoma on his routine daily activities and employment.  The examiner should set forth all examination findings, along with the complete rationale for the opinions expressed.

2. After completing the requested action, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


